ORDER
PER CURIAM.
Employer, McDonnell Douglas, and its insurer, Granite State Insurance Company, appeal from the decision of the Labor and Industrial Relations Commission awarding claimant, Colon Moore, workers’ compensation benefits. The decision is supported by competent and substantial evidence on the whole record; no error of law appears. An opinion would have no precedential value. The parties have, however, been provided with a memoran*617dum for their information only setting forth the reasons for this order.
The decision is affirmed. Rule 84.16(b).